Citation Nr: 1538691	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to September 1971. This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

Bilateral hearing loss is not shown to have had its onset during service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and a bilateral hearing loss disability is not shown to be related to an injury, disease, or event in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in November 2010.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, the Veteran was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified the Veteran of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records.  The Veteran indicated in a VCAA notice response dated November 2010 that he either provided VA with all of the information or evidence that would support his claim or that there was no more information or evidence to give VA.  In his response he mentions having undergone audiometric examinations as part of his employment after service, but the Veteran did not provide VA with any of those records, nor has he provided VA with any information about obtaining them to include signing a medical release to allow VA to attempt to obtain them on his behalf (although he was given medical releases as part of the VCAA notice).  In order to assist VA in making a determination as to the Veteran's claim, the Veteran was provided with an examination by a VA audiologist in January 2011.  This examination was followed up with two addendum VA opinions that clarified the original opinion; the first opinion was obtained in January 2011 while the second opinion was obtained in February 2011.  In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.   38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is sensorineural hearing loss (SNHL), as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation in October 2010.  In his application he claims that two disabilities, tinnitus and bilateral hearing loss, were related to his military service.  In particular, the Veteran asserts that during his AIT training with 81 mm mortars he suffered from excessive noise exposure without the aid of hearing protection, and that he developed his tinnitus and bilateral hearing loss following this noise exposure while he worked as a clerk during the rest of his service time.  In a January 2011 rating decision, the RO granted service connection for tinnitus but denied service connection for bilateral hearing loss, based on the Veteran's statements, his service treatment records (STRs), and both a VA examination report and a later addendum from January 2011.  The RO conceded that there was evidence of excessive noise exposure in service, based on the Veteran's DD Form 214, which indicates that the Veteran received marksman badges during training.  However, the RO concluded that there was insufficient evidence that the Veteran's current bilateral hearing loss is connected to any occurrence during service. 

Subsequently, in February 2011, the Veteran filed a Notice of Disagreement (NOD) as well as a statement in support of his NOD in which he argued that his STRs indicate that he experienced a significant shift in his hearing ability from the time that he entered service to the time that he left service.  In a March 2011 Statement of the Case (SOC), the RO maintained its denial of the Veteran's claim on the basis of a second VA medical examination addendum in which the examiner opined that in light of the fact that the Veteran's hearing was normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  Thereafter, in a substantive appeal received in April 2011, the Veteran argued that there was a significant shift in hearing from his induction to his separation from military and that this shift indicates that there is a causal relationship between the conceded noise exposure and the Veteran's current bilateral hearing loss.  The Veteran further supported his substantive appeal with a private audiologist's April 2011 letter which opined that the Veteran's military service is causally related to his current hearing loss. 

Moving on to the relevant evidence in the file, the Veteran's service personnel records show that he served on active duty from October 1969 to September 1971. His military occupational specialty was clerk typist.  He received two decorations of note, namely marksman badges for the M-14 and M-16.  The Veteran's STRs for entrance and separation of service both are silent as to any complaints, findings, treatment, or diagnoses relating to hearing loss. 

Audiometry on a service entrance examination in October 1969 indicates that puretone thresholds, in decibels, were:

			HERTZ
		500	1000	2000	3000	4000
RIGHT	5	5	0	N/A	5
LEFT		0	0	0	N/A	5

On a September 1971 separation examination audiometry puretone thresholds were:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	15	10	5	N/A	15
LEFT		10	10	5	N/A	15

On the basis of the STRs alone, the Veteran did not meet any of the requirements for a finding of bilateral hearing loss under VA standards for hearing loss disability at the time of separation.  38 C.F.R. § 3.385.  Thus, service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established, as the Veteran has not set forth sufficient evidence that he developed bilateral hearing loss during service.  

As mentioned, the Veteran's STRs do not contain any complaints or findings of hearing loss.  Moreover, he specifically signed his name to the separation physical exam  with the accompanying statement that "[t]o the best of my knowledge I am in good physical health." 

The Veteran was competent to describe the symptoms of bilateral hearing loss at the point of his separation exam; that is, the Veteran could have reported any diminishment in his hearing ability that he personally observed and have it recorded in the separation STR.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran is competent to testify to what he actually observes and which is within the realm of his personal knowledge; this includes symptoms of a disease or injury, as this information comes to the veteran through his senses.).  The Veteran in his November 2010 statement attempted to justify why he failed to self-report his personal observations regarding his own hearing loss, and states that he "thought [hearing loss] was normal" and that he "just wanted to fulfill [his] obligation."  It was only after discussions with fellow veterans, as the Veteran reports in his November 2010 statement, that he realized that the hearing loss he allegedly experienced "was not normal." 

While the Veteran's proffered explanation does serve to elucidate why he did not report the hearing loss he purports to have experienced during service at the time of his separation exam, that explanation is based on a medical opinion (i.e., that his alleged hearing loss "was not normal") that the Veteran is not competent to offer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that a layperson is not competent to furnish a medical opinion regarding a topic with which they do not have sufficient experience or knowledge about.).  Recognizing that any alleged hearing loss is abnormal requires the analysis of audiometric results by a medical professional with training and expertise the Veteran has not shown to possess. 38 C.F.R. § 3.159(a)(1).  The unqualified lay statement of the Veteran must be considered in light of the separation examination report, which was prepared by a medical professional and did in fact indicate that the Veteran did not have a hearing disability pursuant to the VA standards set forth in 38 C.F.R. § 3.385.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (clarifying that where a presumption does not exist regarding the incurrence or aggravation of an injury or disease [such as in the case of a veteran in combat], a veteran's lay statement regarding incurrence or aggravation may be compared to available medical evidence regarding incurrence or aggravation.).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). The Veteran was separated from active service in 1971.  It was nearly 40 years later before the Veteran filed his claim with VA in October 2010 for compensation relating to service connection for bilateral hearing loss.  The medical records available in the file indicate that the initial determination of bilateral hearing loss (under VA standards) was at the time of the VA medical examination administered in January 2011.  The Veteran has not provided VA with any evidence of documented hearing loss prior to January 2011.  Accordingly, the medical record before the Board indicates that the initial documentation of hearing loss comes 39 years after the Veteran's separation from service.  This medical record is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service. 

Of course, lay statements to the contrary can serve to rebut medical evidence which denies that an injury or disease manifested itself during or after service.  In this particular case, the Veteran asserted in his November 2010 statement that he had hearing tests during the course of his employment.  However, as mentioned previously, the Veteran has not furnished any of the records that resulted from these hearing tests.  The absence of medical evidence of continuity of symptomatology coupled with the finding of no hearing loss under VA standards on the separation STR far outweighs the Veteran's assertion that his alleged hearing loss during service "was not normal."  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Furthermore, the Veteran's own failure to report hearing loss on his separation physical examination report is more persuasive evidence against a finding of continuity of symptomology after service.  Although the Veteran asserted a plausible justification for this failure, this explanation lacks credibility because it is self-serving and inconsistent with the rest of the evidence of record.  Accordingly, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Moreover, as it has not been established that the Veteran manifested bilateral hearing loss prior to his diagnosis via the January 2011 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for bilateral hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not established. 

The Board now considers whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service pursuant to 38 C.F.R. § 3.303(d).  The previously referenced audiogram administered by VA in January 2011 revealed the following pure tone thresholds:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	15	20	20	35	40
LEFT		10	15	25	55	40

The speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear and 98 percent in the left ear.  The audiology tests indicated sensorineural hearing loss bilaterally.  Thus, there is definitive medical evidence of current hearing loss according to VA standards under 38 C.F.R. § 3.385.  The record contains a statement by the VA medical examiner who administered the audiology test, as well as an addendum by that VA medical examiner and a further addendum by a different VA medical examiner. 

The initial opinion by the VA medical examiner who administered the audiology test involves a discussion of the Veteran's entrance and separation audiology tests as well as his January 2011 audiology tests.  The examiner opined that the current SNHL in the left ear was less likely than not caused by or a result of military noise exposure.  In support thereof, the examiner noted that the Veteran had normal hearing bilaterally (under VA standards) on his separation audiogram, and also noted that the Veteran's STRs did not indicate a significant threshold shift from entrance to separation.  By contrast, the examiner opined that the current SNHL in the right ear was at least as likely as not (i.e., 50/50 probability) caused by or a result of military noise exposure.  To explain the discrepancy between the two ears, the examiner noted that although the separation audiogram indicated normal hearing bilaterally, there was a significant threshold shift from entrance to separation in the right ear. 

The RO sought a clarification of the opinion when a review of the separation audiology test did not reflect the "significant threshold shift" reported by the VA medical examiner in the initial exam.  Accordingly, an addendum was entered into the record in January 2011 after consultation with the VA medical examiner who administered the January 2011 audiology test.  The VA medical examiner, after clarifying the audiometric values for the right ear, revised her original opinion.  She determined that she had erroneously concluded that there was a significant threshold shift in the right ear, based on the poor quality of the copies that she reviewed.  She then opined that the bilateral hearing loss is less likely than not due to or a result of military noise exposure.  The January 2011 examination, supplemented with the addendum and supported by a thorough review of the Veteran's STRs, is probative of the issue at hand.  

A second addendum was entered into the record in February 2011 after a request was made by the RO for further clarification of the medical opinion furnished by the VA medical examiner who administered the audiology tests. Specifically, a more in-depth rationale for the opinion was sought. The VA medical examiner who prepared the addendum reviewed both the Veteran's STRs as well as the results of the January 2011 audiology tests.  The examiner noted that the Veteran had normal hearing upon discharge, and referred to a study by the Institute of Medicine which concluded that "the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."  He further noted in the study that "...a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" and that "individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss."  The examiner concluded that if hearing was normal upon discharge, as it was here, there was no evidence of hearing damage due to military noise exposure, and that any worsening of hearing from the time of discharge to current time was due to noise exposure between the times of discharge to the present. 

Ostensibly, this medical research reflects the reality that if the Veteran experienced noise exposure resulting in hearing loss, it would have been reflected in the audiogram administered during the separation exam.  Furthermore, although the Veteran did experience a threshold shift from entrance to separation, the literature cited by the medical examiner supports the view that such a shift does not increase the likelihood that an individual such as the Veteran who did experience a shift will develop subsequent hearing loss.  The February 2011 opinion, supported as it is with credible medical research and premised on a thorough review of the Veteran's entire military and civilian medical history, is also probative of the issue at hand.

Both the January 2011 examination and addendum opinion and the February 2011 medical opinion are not favorable to the Veteran's claim, as they reject the Veteran's assertion that his current bilateral hearing loss is caused by military noise exposure.  However, the Veteran challenges the conclusions of the VA medical examiners through the introduction of a medical opinion prepared by a private audiologist that the Veteran submitted in April 2011.  In this opinion, the private audiologist first notes that the Veteran has a history of hearing loss and noise exposure due to serving in the military.  In addition, the audiologist reports that the Veteran had training in large mortar shells, and that the Veteran reports that there was no use of noise protection devices during this training.  Furthermore, the audiologist states that the Veteran has noted a worsening of his hearing loss over the past 40 years, and that the Veteran has not had any significant occupational or recreational noise exposure since his separation from service in 1971.  The private audiologist goes on to state that the Veteran's STRs demonstrated "about a 12 decibel decrease in hearing."  Finally, the private audiologist refers to the audiology tests administered by VA in January 2011 and the fact that they revealed a "mild to moderate hearing loss in both ears." 

After discussing this evidence, the private audiologist opines that the Veteran's hearing loss is "just as likely as not related to [his] military service."  In support thereof, the private audiologist first remarks that the Veteran had a quiet work environment following his separation from service and reported using hearing protection devices appropriately in his personal life.  The private audiologist then states that "[i]t is well known that noise related hearing loss is not completely evident after the initial time period of exposure to harmful levels of noise, but becomes more obvious over time...".  The private audiologist offers no evidence to support this statement. 

Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion offered by the veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).  

On the one hand, the opinions offered by the VA medical examiners in both the January 2011 examination and the February 2011 addendum are supported by evidence in the Veteran's record as well as medical research.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (after relating medical testimony at issue to expert testimony used in federal court, the Court of Appeals for Veterans Claims [CAVC] referred to Federal Rule of Evidence 702 for guidance on evaluating the probative value of medical testimony and affirmed the Board's assignment of probative weight to a VA medical examiner who based her conclusions on a thorough review of the veteran's medical records as well as the results of several tests she administered.). Here, not only did the VA medical examiners rely on the entrance and separation audiograms and the Veteran's medical history, their opinions were consistent with a medical study by the Institute of Medicine, cited by the VA examiner in the February 2011 addendum for the proposition the Veteran's bilateral hearing loss is not linked to any military noise exposure. 

By contrast, the opinion offered by the private audiologist in the April 2011 letter is not shown to have any support in the medical literature.  For example, the audiologist states that it is "well known" that noise related hearing loss is not completely evident after the initial exposure and can manifest at a later time in life, but cites to no medical research or studies to support this claim.  Furthermore, the private audiologist's opinion misconstrues the evidence in the record.  Most pertinently, she states that the entrance and separation hearing thresholds demonstrated a 12 decibel decrease in hearing, when in fact the evidence on its face indicates that the hearing thresholds demonstrated no more than a 10 decibel decrease at any frequency.  In addition, the private audiologist states that the Veteran has a history of hearing loss and has noted a worsening of his hearing loss over the past 40 years, but she refers to no documentation supporting this claim other than the Veteran's statements in the claim file, which have not been corroborated by any objective medical evidence.  In fact, it is not clear that she has even reviewed all of the pertinent records in the file. 

While the private audiologist's opinion, based on an independent review of at least a portion of the Veteran's claim file and her own expertise, offers some probative value, it is not nearly as persuasive as the opinions offered by the VA medical examiners.  Moreover, although the Veteran is competent to describe symptoms of hearing difficulty, hearing loss disability is not a condition found under case law to be capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (In considering whether a veteran has a chronic condition since service, the supporting evidence must be medical in nature unless it relates to a condition as to which... lay observation is competent).  It is also true that, under certain circumstances, a layperson is competent to (1) identify a simple medical condition; or (2) report a contemporaneous medical diagnosis; or (3) describe symptoms which later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran's assertions that he experienced hearing loss while in service that worsened in the 40 years since separation from service are not supported by an actual medical diagnosis, and the private audiologist's reliance on those assertions, absent other supporting evidence, diminishes the probative value of her opinion.  For these reasons, the Board assigns more probative weight to the opinions offered by the VA medical examiners than it assigns to the opinion of the private audiologist and the Veteran's own lay statements. 

In light of the fact that the Board finds the unfavorable opinions of the VA medical examiners to be more persuasive than the favorable opinion of the private audiologist, the Board concludes that the Veteran's claim that his current diagnosis of bilateral hearing loss is related to his period of service, including noise exposure therein, must be denied under 38 C.F.R. § 3.303(d).

As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


